DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 12/10/2020, in which claims 1-10 are pending and ready for examination.

Response to Amendment
Claims 11-19 are newly added.

Response to Argument
Applicant’s arguments with respect to claims rejected under 35 USC 102, 103 in Remarks filed on 08/10/2022 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Parrish (US Pub. 20210295517 A1) in view of Peyman (ES 2809249 T3, English translation document cited); Parrish (US Pub. 20210295517 A1) in view of Peyman (ES 2809249 T3), as applied to claim 1 above, and further in view of Chakradhar (WO 2021242621 A1); and Peyman (ES 2809249 T3) and Chakradhar (WO 2021242621 A1), as applied to claim 3 above, and further in view of Chaurasia (US Pub. 20210390812 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-13, and 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over Parrish (US Pub. 20210295517 A1) in view of Peyman (ES 2809249 T3, English translation document cited).

Regarding claim 1, Parrish discloses a method for detecting a plurality of persons with fever, in view of a plurality of acute infections of the plurality of persons, for access control to a plurality of secure areas, the method comprising the steps (Parrish; Fig. 3, Para. [0053, 55]. A system/method is used to determine different targets/persons having fever for access control.):
acquiring a first image by a camera, the first image including a first image data of at least a first person in a visible spectrum (Parrish; Fig. 5, Para. [0059]. A first image by a camera/visible imager is obtained, wherein the first image includes a first image data of a least a target in a visible spectrum.);
acquiring a second image by a thermal imaging camera, wherein the second image includes a second image data of the first person and a temperature reference apparatus in an infrared spectrum, and wherein the second image, at least in sections, has an identical image area as the first image (Parrish; Fig. 5, Para. [0059, 60]. A second image by a thermal camera/thermal imager is obtained, wherein the second image includes a second image data of a least a target and a reference apparatus/thermal calibration source in an infrared spectrum, and the first image and the second image have identical image areas.);
mapping the first image and the second image to form a third image based on the identical image area, wherein the third image includes a third image data of the first image and the second image (Parrish; Fig. 10, Para. [0055, 59]. A first image and a second image are superimposed by mapping and combining data of the images to generate a third image including a third image data of the first image and the second image.);
determining a first measurement point within the first image data of the at least first person of the first image (Parrish; Para. [0062]. At least a first measurement point/region with a first image data of a first target is determined.); and
determining a first temperature for the first measurement point based on the third image and the second image data of the temperature reference apparatus (Parrish; Para. [0062]. A first temperature of at least a first measurement region/point is determined in accordance with a third image and a second image data of a thermal calibration source.).
But Parrish does not specifically disclose superimposing the first image and the second image to form a third image.
However, Peyman teaches superimposing the first image and the second image to form a third image based on the identical image area, wherein the third image includes a third image data of the first image and the second image (Peyman; Abstract, Pg. 10, last Para. Pg. 11, 3rd Para. A first image and a second image are superimposed to form a third image data in 3D in accordance matching/identical image area/vertices.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the fever detection system of Parrish to adapt the image mapping/superimposition approach, by incorporating Peyman’s teaching wherein thermal images and visible images are mapped and superimposed with each other, for the motivation to enable a 3D handheld imaging device with different imaging modalities (Peyman; Abstract.).

Claim 10 is directed to a computer program product for detecting a plurality of persons with fever, in view of a plurality of acute infections of the plurality of persons, for access control to a plurality of secure areas, the computer program product comprising (Chakradhar; Fig. 1, Para. [0021-22], [0005, 92]. A system/method is used to screen people with fever for monitoring infections of people for performing access control of people’s movement.) a computing apparatus having a processing device and a non-transitory, processor-readable storage medium in communication with the processing device, wherein the non-transitory, processor-readable storage medium comprising one or more programming instructions that, when executed by the computer program product, cause the processing device (Chakradhar; Para. [0005, 92]. A non-transitory computer-readable system is used to perform temperature monitoring.) to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Regarding claim 11, Peyman of modified Parrish teaches the superimposing step maintains the first data and the second data (Peyman; Abstract, Pg. 10, last Para. Pg. 11, 3rd Para. A first image and a second image are superimposed to form a third image data in 3D in accordance matching/identical image area/vertices, wherein a first image data and a second image data are maintained.).

Regarding claim 12, Peyman of modified Parrish teaches the superimposing step based on the identical image area is performed by matching a plurality of pixel groups in the first image and in the second image (Peyman; Abstract, Pg. 10, last Para. Pg. 11, 3rd Para. A first image and a second image are superimposed to form a third image data in 3D in accordance matching/identical image areas/vertex groups of a first image and a second image.).

Regarding claim 13, Peyman of modified Parrish teaches the superimposing step based on the identical image area is performed by using a second-degree polynomial function to assign a plurality of pixels of the second image to pixels of the first image (Peyman; Abstract, Pg. 10, last Para. Pg. 11, 3rd Para. A first image and a second image are superimposed, using a quadratic function, to form a third image data in 3D in accordance matching/identical image areas/vertex groups of a first image and a second image.).

Claims 17-19 are directed to a computer program product for detecting a plurality of persons with fever, in view of a plurality of acute infections of the plurality of persons, for access control to a plurality of secure areas, the computer program product comprising (Chakradhar; Fig. 1, Para. [0021-22], [0005, 92]. A system/method is used to screen people with fever for monitoring infections of people for performing access control of people’s movement.) a computing apparatus having a processing device and a non-transitory, processor-readable storage medium in communication with the processing device, wherein the non-transitory, processor-readable storage medium comprising one or more programming instructions that, when executed by the computer program product, cause the processing device (Chakradhar; Para. [0005, 92]. A non-transitory computer-readable system is used to perform temperature monitoring.) to perform a sequence of processing steps corresponding to the same as claimed in claims 11-13, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 2-3, 5-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Parrish (US Pub. 20210295517 A1) in view of Peyman (ES 2809249 T3), as applied to claim 1 above, and further in view of Chakradhar (WO 2021242621 A1).

Regarding claim 2, modified Parrish does not teaches generating a fourth image, the fourth image having a fourth image data of the first person and a representation of the first temperature.
However, Chakradhar teaches generating a fourth image, the fourth image having a fourth image data of the first person and a representation of the first temperature (Chakradhar; Para. [0031-32]. A fourth image of fourth image data, in a continuous sequence of images, with a first temperature being above a threshold is determined and recorded, see Para. [0032].).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the fever detection system of Parrish to adapt an image handling approach, by incorporating Chakradhar’s teaching wherein different images of a continuous fused image sequence are processed and stored, for the motivation to enable a reliable and accurate fever detection system (Chakradhar; Abstract.).

Regarding claim 3, Chakradhar of modified Parrish teaches storing the fourth image when the first temperature is above a threshold temperature (Chakradhar; Para. [0026, 31-32]. A fourth image of fourth image data with a first temperature being above a threshold is determined and recorded, see Para. [0032].).

Regarding claim 5, Chakradhar of modified Parrish teaches identifying the first person by a database, the database having identifications of persons and images of the persons (Chakradhar; Para. [0034, 52]. An identifier is determined for a first person in accordance with a cache/database, wherein the cache/database includes different IDs associated with different persons.).

Regarding claim 6, Chakradhar of modified Parrish teaches identifying a competent authority for the first person by the database, and triggering an alarm at the competent authority (Chakradhar; Para. [0052, 62]. An operator/competent authority is determined for a first person identified by a cache/database, and an alert/notification is generated to an operator/competent authority.).

Regarding claim 7, Chakradhar of modified Parrish teaches the superimposing is performed by matching groups of pixels in the first image and in the second image or by a second degree function which assigns pixels of the first image to pixels of the second image (Chakradhar; Para. [0031, 3, 407]. The fusion/superimposing is done by mapping points in a first image and in a second image via a two/second degree function/mathcing.).

Regarding claim 8, Chakradhar of modified Parrish teaches the first image includes further persons in addition to the first person, comprising the step performing previous steps for the further persons (Chakradhar; Fig. 6, 604, Para. [0051, 75]. A first image includes at least a first individual of different individuals, wherein the screening process is performed for the individuals one by one.).

Claim 9 is directed to an apparatus for detecting a plurality of persons with a fever in view of an acute infection of the plurality of persons for access control for a plurality of secured areas, the apparatus comprising (Chakradhar; Fig. 1, Para. [0021-22]. A system/method is used to screen people with fever for monitoring infections of people for performing access control of people’s movement.) different components with corresponding steps corresponding to the same as claimed in claims 1-2, and is non-patentable over the prior art for the same reason as previously indicated.

Regarding claim 14, Peyman of modified Parrish teaches the superimposing step maintains the first data and the second data (Peyman; Abstract, Pg. 10, last Para. Pg. 11, 3rd Para. A first image and a second image are superimposed to form a third image data in 3D in accordance matching/identical image area/vertices, wherein a first image data and a second image data are maintained.).

Regarding claim 15, Peyman of modified Parrish teaches the superimposing step based on the identical image area is performed by matching a plurality of pixel groups in the first image and in the second image (Peyman; Abstract, Pg. 10, last Para. Pg. 11, 3rd Para. A first image and a second image are superimposed to form a third image data in 3D in accordance matching/identical image areas/vertex groups of a first image and a second image.).

Regarding claim 16, Peyman of modified Parrish teaches the superimposing step based on the identical image area is performed by using a second-degree polynomial function to assign a plurality of pixels of the second image to pixels of the first image (Peyman; Abstract, Pg. 10, last Para. Pg. 11, 3rd Para. A first image and a second image are superimposed, using a quadratic function, to form a third image data in 3D in accordance matching/identical image areas/vertex groups of a first image and a second image.).

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Parrish (US Pub. 20210295517 A1) in view of Peyman (ES 2809249 T3) and Chakradhar (WO 2021242621 A1), as applied to claim 3 above, and further in view of Chaurasia (US Pub. 20210390812 A1).

Regarding claim 4, Chakradhar of modified Parrish teaches triggering an alarm when the first temperature is above the threshold temperature (Chakradhar; Para. [0026]. An alert is trigged for a first temperature is above a predetermined threshold.).
But it does not specifically disclose denying the first person access to a secured area in the event that the first temperature is above the threshold temperature.
However, Chaurasia of modified Chakradhar teaches denying the first person access to a secured area in the event that the first temperature is above the threshold temperature, and triggering an alarm when the first temperature is above the threshold temperature (Chaurasia; Para. [0097-98]. An access of a first person to an area is denied, and an alarm is generated for a first temperature being above a threshold.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the fever detection system of modified Parrish to adapt a temperature monitoring process, by incorporating Chaurasia’s teaching wherein an area control process is used in accordance with monitored temperature, for the motivation to perform contact tracing when an occupant has been identified as displaying signs of an illness (Chaurasia; Abstract.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manassen (US Pub. 20210364279 A1) teaches a system for measurement modes for image overlay.
Cotoros (US Pub. 20200374434 A1) teaches a dual imaging module cameras.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485